IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


 ESTATE OF: CASIMIR J. SZAFARA,               : No. 552 MAL 2021
 DECEASED                                     :
                                              :
                                              : Petition for Allowance of Appeal
 PETITION OF: KRISTINA L. SZAFARA             : from the Order of the Superior Court


                                       ORDER



PER CURIAM

      AND NOW, this 14th day of February, 2022, the Application for Leave to Amend

Petition for Allowance of Appeal is GRANTED and the Petition for Allowance of Appeal is

DENIED.